UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2013 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number: 000-14801 Mikros Systems Corporation (Exact name of registrant as specified in its charter) Delaware 14-1598200 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 707 Alexander Road, Building Two, Suite 208, Princeton, New Jersey 08540 (Address of Principal Executive Offices) (609) 987-1513 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. ☒ Yes ☐ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ☒ Yes ☐ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of“large accelerated filer”, “accelerated filer” and “ smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Acceleratedfiler ☐ Non-accelerated filer ☐ Smallerreportingcompany ☒ (Do not check if a smaller reportingcompany) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ☐ Yes ☒ No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:There were 32,011,753 issued and outstanding shares of the issuer’s common stock, $.01 par value per share, on August 14, 2013. TABLE OF CONTENTS PAGE # PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Balance Sheets as of June 30, 2013 and December 31, 2012 (unaudited) 1 Condensed Statements of Operations and Comprehensive Loss for the Three and Six Months Ended June 30, 2013and 2012 (unaudited) 2 Condensed Statements of Cash Flows for the Six Months Ended June 30, 2013 and 2012 (unaudited) 3 Notes to Condensed Financial Statements (unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 4. Controls and Procedures 15 PART II. OTHER INFORMATION Item 6. Exhibits 15 Signatures 16 PART I.FINANCIAL INFORMATION Item 1. Financial Statements Mikros Systems Corporation Condensed Balance Sheets (unaudited) June 30, 2013 December 31, 2012 Assets Current assets: Cash and cash equivalents $ $ Receivables on government contracts Prepaid expenses and other current assets Total current assets Property and equipment: Equipment Furniture & fixtures Less: accumulated depreciation ) ) Property and equipment, net Patents and trademarks Less: accumulated amortization ) ) Intangible assets, net Deferred tax assets Total assets $ $ Liabilities and shareholders' equity Current liabilities: Accrued payroll and payroll taxes $ $ Accounts payable and accrued expenses Accrued warranty expense Total current liabilities Long-term liabilities Total liabilities Redeemable series C preferred stock par value $.01 per share, authorized 150,000 shares, issued\ and outstanding 5,000 shares (involuntary liquidation value - $80,450) Shareholders' equity: Preferred stock, series B convertible, par value $.01 per share, authorized 1,200,000 shares, issued and outstanding 1,102,433 shares (involuntary liquidation value - $1,102,433) Preferred stock, convertible, par value $.01 per share, authorized 2,000,000 shares, issued and outstanding 255,000 shares (involuntary liquidation value - $255,000) Preferred stock, series D, par value $.01 per share, 690,000 shares authorized, issued and outstanding (involuntary liquidation value - $1,518,000) Common stock, par value $.01 per share, authorized 60,000,000 shares, issued and outstanding 32,011,753 shares Capital in excess of par value Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See Notes to Unaudited Condensed Financial Statements 1 Mikros Systems Corporation Condensed Statements of Operations and Comprehensive Loss (unaudited) Three Months Ended, Six Months Ended, June 30, 2013 June 30, 2012 June 30, 2013 June 30, 2012 Contract Revenues $ Cost of sales Gross margin Expenses: Engineering General and administrative Total expenses Loss from operations ) Other income: Interest income - 44 17 98 Net loss before income taxes ) Income tax benefit ) Net loss $ ) $ ) $ ) $ ) Other comprehensive loss - Comprehensive loss $ ) $ ) $ ) $ ) Loss per common share - basic and diluted $ $ - $ ) $ - Basic and diluted weighted average number of shares outstanding See Notes to Unaudited Condensed Financial Statements 2 Mikros Systems Corporation Condensed Statements of Cash Flows (unaudited) Six Months Ended June 30, 2013 June 30, 2012 Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Deferred tax (benefit) expense ) Share-based compensation expense Changes in operating assets and liabilities: Decrease in receivables on government contracts Increase in prepaid expenses and other current assets ) ) Decrease in accrued payroll and payroll taxes ) ) Decrease in accounts payable and accrued expenses ) ) Increase (decrease) in accrued warranty expense ) Decrease in long-term liabilities ) ) Net cash provided by operating activities Cash flows from investing activities: Purchase of property and equipment ) ) Net cash used in investing activities: ) ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental cash flow information: Cash paid during the period for income taxes $ $ See Notes to Unaudited Condensed Financial Statements 3 Mikros Systems Corporation Notes to Condensed Financial Statements (unaudited) Note 1 – Basis of Presentation The financial statements included herein have been prepared by Mikros Systems Corporation (the “Company”)pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”).Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations.These condensed financial statements should be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012. In the opinion of the Company’s management, the accompanying unaudited interim condensed financial statements contain all adjustments, consisting solely of those which are of a normal recurring nature, necessary to present fairly its financial position as of June 30, 2013, and the results of its operations for the three and six months ended June 30, 2013 and 2012 and cash flows for the six months ended June 30, 2013 and 2012. Changes in the Company’s stockholders’ equity from December 31, 2012 are a result of share-based compensation expense of $7,562 and net loss of $200,811 for the six months ended June 30, 2013, respectively. Interim results are not necessarily indicative of results for the full fiscal year. Note 2 – Recent Accounting Pronouncements Effective January 1, 2012, the Company adopted Financial Accounting Standards Board’s (“FASB”) ASU No. 2011-05, Comprehensive Income (Topic 220): Presentation of Comprehensive Income and ASU No. 2011-12, Comprehensive Income (Topic 220): Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in ASU No. 2011-5 . In these updates, an entity has the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. In both choices, an entity is required to present each component of net income along with total net income, each component of other comprehensive income along with a total for other comprehensive income, and a total amount for comprehensive income. ASU No. 2011-05 eliminates the option to present the components of other comprehensive income as part of the statement of changes in stockholders’ equity. The amendments in ASU No. 2011-05 do not change the items that must be reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income. The adoption of ASU Nos. 2011-05 and 2011-12 did not have a material impact on the Company’s consolidated financial statements. The Company has presented comprehensive loss in the accompanying consolidated statements of operations and comprehensive loss. In February 2013, the FASB issued ASU No. 2013-02, Other Comprehensive Income (Topic 220): Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income. ASU No. 2013-02 does not change the current requirements for reporting net income or other comprehensive income in financial statements, however, it does require an entity to report the effect of significant reclassifications out of accumulated other comprehensive income on the respective line items in net income if the amounts are required to be reclassified in their entirety to net income. For other amounts that are not required to be reclassified in their entirety to net income in the same reporting period, an entity is required to cross-reference to other disclosures that provide additional detail about those amounts. The adoption of ASU No. 2013-02 did not have a material impact on the Company’s consolidated financial statements. 4 Mikros Systems Corporation Notes to Condensed Financial Statements (unaudited) Note 3 – Significant Accounting Policies Revenue Recognition The Company is engaged in research and development contracts with the Federal government to develop certain technology to be utilized by the US Department of Defense. The contracts are cost plus fixed fee contracts and revenue is recognized based on the extent of progress towards completion of the long term contract. Revenues are recognized as costs are incurred and include estimated earned fees, or profit, calculated on the basis of the relationship between costs incurred and total estimated costs at completion.Under the terms of certain contracts, fixed fees are not recognized until the receipt of full payment has become unconditional, that is, when the product has been delivered and accepted by the Federal government.Backlog represents the estimated amount of future revenues to be recognized under negotiated contracts as work is performed.The Company’s backlog primarily consists of future engineering services for the ADEPT Distance Support Sense Suite system and ADEPT units to be developed and delivered to the Federal government. Unbilled revenue reflects work performed, but not billed at the time, per contractual requirements. As ofJune 30, 2013 and 2012, the Company had unbilled revenues of $16,130 and $0, respectively and are included in receivables on government contracts . Billings to customers in excess of revenue earned are classified as advanced billings, and shown as a liability.As ofJune 30, 2013 and 2012, the Company had no advanced billings.Under the Indefinite-Delivery, Indefinite-Quantity (“IDIQ”) agreement, the Company expects to deliver the majority of the 23 ADEPT units during 2013.As of June 30, 2013, 17 of the ADEPT units have been delivered. Revenues under the IDIQ agreement were $1,189,878 for the six months ended June 30, 2013. Warranty Expense The Company provides a limited warranty, as defined by the related warranty agreements, for its production units.The Company’s warranties require the Company to repair or replace defective products during such warranty period. The Company estimates the costs that may be incurred under its warranty and records a liability in the amount of such costs at the time product revenue is recognized. Factors that affect the Company’s warranty liability include the number of units sold, expected and anticipated rates of warranty claims, and cost per claim. The Company periodically assesses the adequacy of its recorded warranty liability and adjusts the amount as necessary. The Company recognized warranty expense of $5,800 and $(7,900) for the three months ended June 30, 2013 and 2012, respectively, and $31,800 and $(7,900) for the six months ended June 30, 2013 and 2012, respectively.
